NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MAURICE WASHINGTON,                             No.    18-56078

                Plaintiff-Appellant,            D.C. No. 2:16-cv-09113-JVS-
                                                MRW
 v.

A. AYON, Correctional Officer, sued in          MEMORANDUM*
their individual capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                             Submitted June 11, 2019*

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Maurice Washington, a California state prisoner, appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging Eighth Amendment claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1162, 1168 (9th Cir. 2014) (en banc). We affirm.

       The district court properly granted summary judgment because Washington

failed to exhaust administrative remedies, and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (the Prison Litigation Reform

Act requires “proper exhaustion . . . which means using all steps that the agency

holds out, and doing so properly (so that the agency addresses the issues on the

merits)” (citation and internal quotation marks omitted)); see also Ross v. Blake,

136 S. Ct. 1850, 1858-60 (2016) (setting forth circumstances when administrative

remedies are unavailable).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

       Washington’s request for appointment of counsel, set forth in the opening

brief, is denied.

       AFFIRMED.




                                          2                                   18-56078